35 N.J. Super. 255 (1955)
MABEL V. WELCH, PLAINTIFF-APPELLANT,
v.
HAROLD WELCH, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued July 11, 1955.
Decided July 26, 1955.
Before Judges CLAPP, PROCTOR and HANEMAN.
Mr. Jack Pincus argued the cause for plaintiff-appellant.
PER CURIAM.
This is an appeal from a judgment dismissing an uncontested action for divorce based on extreme cruelty. The facts are set forth in the opinion of Judge Conford before whom the case was tried, Welch v. Welch, 34 N.J. Super. 197 (Ch. Div. 1955). The State has an interest in actions for divorce and in the trial of such cases, particularly when they are ex parte, the utmost care should be taken in order to determine the bona fides of the action. *256 Duerner v. Duerner, 142 N.J. Eq. 759, 761 (E. & A. 1948). The trial judge had the advantage of observing the demeanor of the appellant and her witnesses and consequently had a better opportunity than this court to pass upon their credibility. After examining the record and considering the reasons given by the trial judge for not accepting the truthfulness of some of petitioner's testimony, we are not disposed to disturb his finding that the appellant failed to establish a cause of action. See Rains v. Rains, 127 N.J. Eq. 328, 332 (E. & A. 1940).
Affirmed.